Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 has been considered by the examiner.

Drawings
Fourteen sheets for formal drawings were filed October 15, 20203 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-14, drawn to an optical fiber comprising a down-dopant having a concentration which decreases from a radius of the core to a center.
II.	Claims 15-20, drawn to an optical fiber comprising an up-dopant having a concentration which decreases from a center of the core to an outer radius.

Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and are mutually exclusive since invention I has a down-dopant and invention II has an up-dopant.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art and require different searches, restriction for examination purposes as indicated is proper.
During a telephone conversation with Smit Kapadia on April 14, 2021, a provisional election was made without traverse to prosecute Invention I, claims 1-14.  Claims 15-20 will be withdrawn as being directed to non-elected invention.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bickham et al. (7,929,818).
Regarding claim 1, Bickham discloses an optical fiber comprising: a core portion (14 and 16 in Fig. 1A) having a radius rc and a graded refractive index profile Δc having an alpha value greater than or equal to 1 and less than or equal to 8 (see abstract), the core portion comprising: a silica-based glass (abstract); and a down-dopant, wherein a concentration of the down-dopant is graded such that the concentration of the down-dopant decreases from the radius rc towards a center of the core portion (column 6, lines 16 to 26 disclose the amount of fluorine increases with increased radius which meets the claimed limitation of decreasing from the radius towards a center of the core portion); and a cladding portion (20) surrounding the core portion and having a relative refractive index ΔOC, wherein ΔOC is less than a maximum refractive index ΔCmax of the core portion (Figs. 1B, 2).  
Regarding claim 2, Bickham discloses the core portion is substantially free of up- dopants in column 6, lines 27-39, which disclose that the core may include other dopants in some embodiments, with the implication being that an updopant may also not be included as well.  
Regarding claim 3, Bickham discloses the core portion is substantially free of GeO2 in the abstract.
Regarding claim 4, Bickham discloses the down-dopant comprises fluorine in column 6, lines 16 to 26.
Regarding claim 7, Bickham discloses the optical fiber has a total attenuation at a wavelength of 1550 nm of less than or equal to 0.17 in the abstract.
Regarding claim 9, Bickham discloses the cladding portion further comprises a low-index trench (18) and an outer cladding (20), the low-index trench positioned between the core portion and the outer cladding, the low-index trench having a relative refractive index ΔT and the outer cladding having the relative refractive index Δoc, wherein ΔCmax > Δoc > ΔT in Figs. 1B and 2.
Regarding claim 10, Bickham discloses the low-index trench directly contacts the core portion and the outer cladding in Figs. 1B and 2.
Regarding claim 11, Bickham discloses the low-index trench is formed from a silica- based glass in the abstract.
Regarding claim 12, Bickham discloses the low-index trench is formed from silica glass doped with a trench down-dopant in column 6, lines 16 to 26. 
Regarding claim 13, Bickham discloses the cladding portion further comprises an inner cladding (portion of 18 adjacent to 16) positioned between the core portion and the low-index trench, wherein the inner cladding has a relative refractive index Δic and is formed from a silica-based glass.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bickham et al. (7,929,818).
Regarding claims 5 and 6, Bickham further discloses the core portion comprises an up-dopant which comprises chlorine in column 6, lines 27-39.  Bickham teaches the claimed invention except for specifically stating the concentration of the up-dopant is substantially constant throughout the core portion.  However, one of ordinary skill in the art at the time of the invention would have found it obvious to have a substantially constant concentration of the up-dopant in order to arrive at the refractive index profile as shown in Figs. 1B and 2, wherein the refractive index decreases from the center due to an increased amount of the down-dopant F.
Regarding claim 8, Bickham teaches the claimed invention except for specifically stating the small angle scattering.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed small angle scattering in order to improve the transmission of the signal, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, Bickham teaches the claimed invention except for specifically stating the microbend loss.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed microbend loss in order to improve the transmission of the signal, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        April 14, 2021